Schneider, J.,
concurring in the judgment. I have substantial doubt whether this case presents an issue of “extent”/ of disability. Therefore, I have resolved that doubt in favor of the claimant solely because of the fad, that his counsel did not have the benefit of our decision m State, ex rel. Foley, v. Greyhound Lines, 16 Ohio St. 2d 6, which post-dated the filing of this action.
*17However, as to all future questions of this kind which post-date Foley, I am committed to the proposition that a claimant should file an appeal under Section 4123.519, Revised Code, in the Court of Common Pleas, and should protect himself further with a prayer for alternative relief in injunction. These matters should be disposed of by the two lower courts, unless they present questions appropriate to the jurisdiction of this court, which would be determined upon a motion to certify.
By way of anticipating the argument that my commitment is in furtherance of reducing the work-load of this court, I point out that when a court whose jurisdiction is largely discretionary, as ours is, becomes unduly burdened with repeated appeals of right in a narrow area of the law, its function as the general arbiter of the jurisprudence of the state is impaired to that extent and the public generally bears the burden of that impairment.